Case 1:18-cv-05088-DLI-SMG Document 31 Filed 11/05/19 Page 1 of 3 PageID #: 131

                                                                     0 !3   T -
                                                                       ;l   <i-<



                                                                IN CLERK'S OFFICE
UNITED STATES DISTRICT CO                                   MSDISTRICT COURT E.D.N.Y.
EASTERN DISTRICT OF NEW YORK
                                                            ^    NOV0 5 2019        ^
J & J Sports Productions, Inc.,
                                                            BROOKLYN OFFICE
                Plaintiff,
                                                     18 cv 05088 (DLI)(SMG)
V.



Magaly Belliard et ano.

                Defendants.




                ANSWER BY PRO SE DEFENDANT MAGALY BELLIARD

       Pro sedefendant Magaly Belliard hereby answers the allegations inthe above-captioned
Complaint as follows:

           1.   Legalconclusion to whichno response is required.

           2.   Legal conclusion to whichno response is required.

           3.   Legalconclusion to which no response is required;

           4.   Legalconclusion to whichno response is required.

           5.   Legal conclusion to which no response is required;

           6.   Without knowledge and therefore denied.

           7.   Admitted.


           8.   Admitted.


           9.   Admitted.

           10. Admitted.


            11. Admit as to Belliard's position atNew Santiago Restaurant Corp.; deny that the
                corporation had any involvement inreception ofprogramming orthat any
Case 1:18-cv-05088-DLI-SMG Document 31 Filed 11/05/19 Page 2 of 3 PageID #: 132
Case 1:18-cv-05088-DLI-SMG Document 31 Filed 11/05/19 Page 3 of 3 PageID #: 133
